DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/808,972 (“’972 Reissue Application” or “instant application”), having a filing date of 4 March 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a continuation reissue of U.S. Patent 9,908,488 (“’488 Patent”) titled “WIRELESS ELECTRICAL INTERFACE SYSTEM”, which issued on 6 March 2018 with claims 1-11 (“issued claims”).  The application resulting in the ‘488 Patent was filed on 7 April 2016 and assigned U.S. patent application number 15/092,614 (“’614 Application”).  The parent reissue application number is 16/806,642, filed on 2 March 2020.  

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘488 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘614 Application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application 62/143,693, filed 6 April 2015.
However, under the provisions of 35 U.S.C. § 119(e), in order to claim benefit to a prior-filed provisional application, the subsequent non-provisional application must be filed not later than twelve months after the filing date of the provisional application.  See 37 C.F.R. § 1.78.
In this case, the filing date of the subsequent utility application was more than twelve months after the filing date of the provisional application.  Therefore, utility application 15/092,614 is not entitled to priority under 35 U.S.C. § 119(e) to the date of U.S. Provisional Application 62/143,693, because that application became abandoned as of 6 April 2016.
The ‘614 Application is therefore entitled only to a priority date of 7 April 2016, the date on which the application was filed.

As a reissue application, the instant application is entitled to the priority date of the ’488 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 7 April 2016, the effective filing date of the ‘614 Application.

Because the effective filing date of the instant application is on or after March 16, 2013, the earlier ‘First to Invent’ provisions do not apply.  Instead, the AIA  First Inventor to File (“AIA -FITF”) provisions will apply. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds several instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (in claim 12):
an aftermarket electrical device for detecting breath alcohol levels;
an electronic circuit for transferring information from the vehicle’s control system to the BAIID system; 
a wireless microprocessor configured to wirelessly transmit a command; and
a wireless microprocessor configured to wirelessly receive a command and based thereon to enable/disable the vehicle’s starter system.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Specifically, the claimed ‘aftermarket device’ is interpreted by the Office as corresponding to a breath alcohol ignition interlock device (BAIID), as disclosed at col. 6, lines 12-16.

The claimed ‘electronic circuit’ is interpreted by the Office as corresponding to the components and circuitry of the Interior Interface Module (IIM) as discussed at col. 6, line 52 through col. 7, line 20, and illustrated in drawing Figure 4:

    PNG
    media_image1.png
    567
    684
    media_image1.png
    Greyscale


The claimed ‘wireless microprocessor’ for transmitting a command is interpreted by the Office as corresponding to a wireless transceiver. 
The claimed ‘wireless microprocessor’ for enabling/disabling the vehicle’s starter system is interpreted by the Office as corresponding to the components and circuitry of the Exterior Interface Module (EIM) as discussed at col. 7, lines 23-43, and illustrated in drawing Figure 5:

    PNG
    media_image2.png
    569
    723
    media_image2.png
    Greyscale

The claimed ‘wireless microprocessor’ for receiving a command is interpreted by the Office as corresponding to a wireless transceiver. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

V. Applicant’s Response
Applicant filed a response (“Response”) on filed 11 April 2022.  The response has been entered into the record and considered.
In the response, Applicant has submitted a new reissue declaration, and amended the claims.  Claims 1-11 had been previously canceled.  Claims 12-30 are now pending in the application.

VI. Response to Arguments
The Response included a number of arguments.  They are addressed in turn below.

Reissue Declaration
Applicant argues that the newly submitted reissue declaration resolves the issue with the previously filed reissue declaration.
Although the new reissue declaration states that the error involved failing to claim the invention as broadly as the inventors had the right to claim, the Office notes that the newly presented independent claims are actually narrower in scope than the respective allowed independent claims, with the new claims incorporating numerous additional limitations, features, and/or steps, while failing to omit any of the limitations, features, or steps in the originally issued independent claims.  Thus, the claims fail to correct the error as stated in the new reissue declaration.
In addition, Applicant has failed to include a statement of at least one error which is relied upon to support the reissue.  While Applicant states that specific claim language “does not provide for the wireless microprocessor of the IIM and the wireless processor of the EIM forming a piconet”, this is not a proper error statement.  As stated in MPEP § 1414.II, “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”  For a broadening reissue, a valid error statement commonly cites a specific word, phrase, or limitation whose inclusion rendered the original claims overly narrow, and whereby the error is corrected through the omission of the specific word, phrase, or limitation in the corresponding reissue claims.
In this case, all of the limitations of the original claims remain in the corresponding reissue claims, either explicitly or inherently, with the exception of the second aftermarket device (whose omission corrected the error cited in parent reissue application 16/806,642).  For example, even though the limitations of master and slave modules have been omitted from the reissue claims, their inclusion is rendered inherent by virtue of the limitation that they form a piconet (which requires one master and at least one slave device).
With respect to Applicant’s statement in the oath that the new claims are directed to overlooked aspects, the Office notes that overlooked aspects are claims that are directed to separate inventions/embodiments/species.  The instant reissue claims merely include a number of additional limitations of the same invention; they are not directed to a separate invention/embodiment/species (such that they would have been subject to restriction had they been presented with the claims of the original patent).
The pending claim rejections under 35 U.S.C. § 251 are therefore maintained.

Double Patenting
In view of Applicant’s terminal disclaimer, filed and approved on 11 April 2022, the pending double patenting rejections are withdrawn.

Claim Rejections under 35 U.S.C. § 251
In view of Applicant’s amendment to the claims, the new matter issues have been addressed and no longer serve as basis for rejections under § 251.
However, in view of the defective oath/declaration, the claim rejections under 35 U.S.C. § 251 are maintained.

Written Description
In view of Applicant’s amendment to the claims, the pending rejections under 35 U.S.C. § 112(a) are withdrawn.

Indefiniteness
In view of Applicant’s amendment to the claims, the pending rejections under 35 U.S.C. § 112(b) are withdrawn.

Claim Rejections under 35 U.S.C. § 103
In view of Applicant’s amendment to the claims, the pending rejections under 35 U.S.C. § 103 are withdrawn.

VII. Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The error cited as supporting the instant reissue application is that the Applicant failed to claim the invention as broadly as they had the right to.  This statement fails to meet the requirements as specified in MPEP § 1414.II.
Furthermore, the Office notes that the newly presented claims are actually narrower in scope than the respective allowed independent claims, with the new claims incorporating numerous additional limitations, features, and/or steps, while failing to omit any of the limitations, features, or steps in the originally issued independent claims.  Thus, the claims fail to correct the error as stated in the new reissue declaration.

VIII. Rejections under 35 U.S.C. § 251
Claims 12-30 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

IX. Rejections under 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12 and 22 (as well as various dependent claims) recite a number of vehicle-related limitations having insufficient antecedent basis in the claim.  It is recommended that a recitation of the features of the claimed vehicle be included in the preamble of the respective independent claims in order to provide the required antecedent basis, such as:

“A breath alcohol ignition interlock device (BAIID) system for use in a vehicle comprising a cabin, an on-board diagnostics II (OBDII) port, a starter system, a control system, a passenger compartment fuse box, an engine compartment, a trunk compartment, an engine compartment fuse box, and a trunk compartment fuse box, the BAIID system comprising:” (claim 12); and
“A method for use in a vehicle comprising a cabin, an on-board diagnostics II (OBDII) port, a starter system, a control system, a passenger compartment fuse box, an engine compartment, a trunk compartment, an engine compartment fuse box, and a trunk compartment fuse box, the method comprising:” (claim 22).
Alternately, for claim 22, new steps could be included such as “providing a vehicle comprising…” as above, and “providing an aftermarket electrical device for use in the vehicle”.

Claims 12 and 22 include the limitations “engine/trunk compartment” and “engine/trunk compartment fuse box”.  It is unclear whether the “/” is intended to mean ‘and’ or ‘or’ or ‘and/or’ (i.e., conjunctive or disjunctive or both conjunctive and disjunctive).  The use of the term ‘engine/trunk’ introduces ambiguity into the claims.

Claim 22 includes both “a vehicle’s starter system” (line 3-4) and “a vehicle’s cabin” (line 5).  This leaves open the possibility that the claim scope includes two different vehicles, and leaves doubt as to which vehicle is providing antecedent basis for subsequent use of “the vehicle” in the claims.


X. Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Specifically, U.S. Patent 10,328,800, issued to Connerty et al. and having a priority date prior to that of the instant reissue application, teaches a vehicle interlock system including a gas sampler device including a wireless communication subsystem, and an interlock device having a second wireless communication subsystem and a starter relay which is disabled in response to an unsatisfactory breath sample received by the gas sample device.  Some or all of the control and analysis communications may be exchanged over the wireless communications medium.
U.S. Patent 7,934,577, issued to Walter et al. and having a priority date prior to that of the instant reissue application, teaches a breath alcohol test device including a handheld unit for gathering initial breath data, a relay box that relays the breath data from the handheld unit to a command station, wherein the communication between the handheld unit and the relay box is via a Bluetooth wireless data link (see col. 3, lines 17-24 and col. 12, lines 1-3 et seq.).

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘488 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '488 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '488 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw
25 April 2022